DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,755,966 (Reed) in view of US 9,382,701 (Meyers).
	Regarding claims 1-2, Reed discloses a floor drain system for installation in a tile floor over a subfloor, the floor drain system comprising:
	at least one drain module including:

		a drain trim assembly (23) defining a drain channel (26) which is intercepted by an outlet (24) positionable over the drain body and arranged for fluid communication with the drain body, wherein the drain trim assembly is installable with the tile floor over the drain body and entirely above the subfloor without attachment to the drain body and without physically interfacing with an opening of the drain body.
	However while Reed discloses that the drain system can be used as part of a floor grate and with various waste generating appliance outlets including showers it does not explicitly state that the drain trim assembly comprises a sloping linear drain channel.
	Meyers teaches a drain trim assembly (100) defining a linear drain channel (108) that slopes along its length (C4 L49-52; Figs. 3-4) and is intercepted by an outlet (106/126). The drain trim assembly comprising a center portion (124/126) defining the outlet having an elongate configuration, and a pair of wing portions extending in opposite directions from the center portion defining the linear drain channel sloping toward the outlet (Figs. 1/3/5).
	It would have been obvious to one of ordinary skill in the art to utilize a linear drain channel having a central portion defining an outlet and wing portions extending in opposite directions sloped towards the outlet as the drain trim assembly, as taught by Meyers, to permit a greater drainage rate of water or so the shape/design of the drain better fits the aesthetic design of the shower/bathroom.

	Regarding claims 3-4, the drain trim assembly as taught by Meyers is formed of a polymer (C3 L61-63) and is configured to match an appearance or color of the tile floor (C8 

	Regarding claim 13, the drain trim assembly as taught by Meyers comprises an access panel (152) which is selectively removable from over a portion of the outlet of the drain trim assembly to unclog the drain pipe (C10 L40-63).

	Regarding claim 14, Meyers teaches that the access panel defines a raised surface having a flattened configuration (Fig. 12). Meyers however does not specify if it has two planar surfaces sloping toward the outlet. Instead Meyers teaches that the panel can have any suitable shape (C9 L40-47; C10 L49-52). It appears that the panel as taught by Meyers would operate equally well with two planar surfaces sloping toward the outlet or other shapes as long as the shapes achieve the purpose of the drain assembly of directing water to the outlet. Accordingly it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the panel to have two planar surfaces sloping towards the outlet because such a modification would have been considered a mere design consideration. See MPEP 2144.04(IV)(B).

	Regarding claims 15-16, Reed discloses a method of installing a floor drain system comprising:
	installing a drain body (1) in a subfloor (14);
	installing an upper drain component (18) on the drain body, the upper drain component defining an inlet (22); and

	However while Reed discloses that the drain system can be used as part of a floor grate and with various waste generating appliance outlets including showers it does not explicitly state that the drain trim assembly comprises a sloping linear drain channel.
	Meyers teaches a drain trim assembly (100) defining a linear drain channel (108) that slopes along its length (C4 L49-52; Figs. 3-4) and is intercepted by an outlet (106/126). The drain trim assembly comprising three parts including a center portion (124/126) defining the outlet, and a pair of wing portions extending in opposite directions from the center portion defining the linear drain channel sloping toward the outlet (Figs. 1/3/5).
	It would have been obvious to one of ordinary skill in the art to utilize a linear drain channel having a central portion defining an outlet and wing portions extending in opposite directions sloped towards the outlet as the drain trim assembly, as taught by Meyers, to permit a greater drainage rate of water or so the shape/design of the drain better fits the aesthetic design of the shower/bathroom.

	Regarding claim 18, Reed states that a longitudinal end (8/11) of the drain body extends over a joist (17) below the tile floor (Fig. 2).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Meyers as applied to claim 1 above, and further in view of US 9,307,869 (DeJesus).
Regarding claims 5-6, Reed states that the drain body includes an upper portion (11) and a lower portion (4/5/7) sized and configured to extend downwardly through the subfloor (14; Fig. 2) but does not specify if it fits between adjacent joists supporting the subfloor.
	DeJesus teaches a drain body (45/48) installable in a subfloor (41), the drain body sized and configured to extend downwardly through the subfloor between adjacent joists (34) supporting the subfloor.
	It would have been obvious to one of ordinary skill in the art to size and configure the drain body to extend downwardly through the subfloor between adjacent joists, as taught by DeJesus, so as to avoid requiring costly and/or complex alterations to the subfloor supports during installation. 

	Regarding claim 7, Reed states that the upper portion includes a flange (11) extending radially therefrom and configured to support the drain body on the subfloor under the tile floor (Fig. 2).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Meyers as applied to claim 1 above, and further in view of US 2016/0270604 (McLeod).
	Regarding claim 8, Reed does not state the inclusion of a plurality of drain modules joined along a back wall.
	McLeod teaches a shower drain assembly comprising a plurality of drain modules (4/5/7) located at a front, side and back wall of the shower (Fig. 2).

		
	Regarding claim 10, Reed in view of Meyers and McLeod teaches the invention as previously discussed however Reed does not specify including a drain module by the entrance to the wet area of the shower.
	McLeod further teaches that a drain module (4/5/7) can be installed/positioned at or near an entry to the wet floor area of a shower (Fig. 2).
	It would have been obvious to one of ordinary skill in the art to locate a drain module at or near an entry to the wet floor area of the shower, as taught by McLeod, to prevent any water from escaping into the dry area outside of the shower.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Meyers and McLeod as applied to claim 8 above, and further in view of US 8,850,633 (Erlebach).
	Regarding claim 9, Reed in view of Meyers and McLeod teaches the invention as previously discussed but don’t explicitly discuss sloping the wet floor area with a single slope.
	Erlebach teaches a channel drain assembly (100) for a shower which is installable in a wet floor area (14) which is sloped in a single direction toward the drain assembly (C3 L37-40).
	It would have been obvious to one of ordinary skill in the art to only slope the wet area in the direction of the drainage modules, as taught by Erlebach, to simplify the construction/installation of the shower floor and to ensure proper direction of the draining water.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Meyers and McLeod as applied to claim 10 above, and further in view of US 8,561,224 (Cook).
	Regarding claim 11, Reed does not state the inclusion of one or more drain modules positioned in a dry floor area outside of the wet floor area.
	Cook teaches a shower assembly comprising a wet floor area (10) with a drain module (13) and a dry floor area (40) with a drain module (43). 
	It would have been obvious to one of ordinary skill in the art to provide a drain module in the dry floor area outside of the wet floor area, as taught by Cook, to facilitate draining of any leaked/spilled water and to facilitate easier cleaning of the floor in the dry floor area. 

	Regarding claim 12, McLeod teaches the provision of a plurality of drain modules as needed which are joined in a tile floor as previously discussed and Cook teaches the placement of drain modules in both the wet and dry areas of a bathroom as previously discussed.
	As such the combination of Reed in view of Meyers, McLeod and Cook would result in a shower assembly with at least two drain modules joined in the tile floor in a dry floor area depending upon the drainage and design requirements of a user.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Meyers as applied to claim 15 above, and further in view of DeJesus.
Regarding claim 17, Reed states that the drain body includes an upper portion (11) and a lower portion (4/5/7) sized and configured to extend downwardly through the subfloor (14; Fig. 2) but does not specify if it fits between adjacent joists supporting the subfloor.
	DeJesus teaches a drain body (45/48) installable in a subfloor (41), the drain body sized and configured to extend downwardly through the subfloor between adjacent joists (34) supporting the subfloor.
	It would have been obvious to one of ordinary skill in the art to size and configure the drain body to extend downwardly through the subfloor between adjacent joists, as taught by DeJesus, so as to avoid requiring costly and/or complex alterations to the subfloor supports during installation. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Meyers and McLeod.
	Regarding claim 19, Reed discloses a floor drain system for installation in a tile floor over a subfloor, the floor drain system comprising:
	at least one drain module including:
		a drain body (1) installable in the subfloor (14), the drain body configured for attachment to a drain pipe (4/6) below the subfloor;
		an upper drain component (18) installable on the drain body, the upper drain component being vertically adjustable relative to the drain body (shims); and
		a drain trim assembly (23) defining a drain channel (26) which is intercepted by an outlet (24) positionable over the drain body and arranged for fluid communication with the drain body, wherein the drain trim assembly is installable with the tile floor over the drain body 
	However while Reed discloses that the drain system can be used as part of a floor grate and with various waste generating appliance outlets including showers it does not explicitly state that the drain trim assembly comprises a sloping linear drain channel. Reed also does not disclose the inclusion of a plurality of drain modules.
	Meyers teaches a drain trim assembly (100) defining a linear drain channel (108) that slopes along its length (C4 L49-52; Figs. 3-4) and is intercepted by an outlet (106/126). The drain trim assembly comprising a center portion (124/126) defining the outlet having an elongate configuration, and a pair of wing portions extending in opposite directions from the center portion defining the linear drain channel sloping toward the outlet (Figs. 1/3/5).
	It would have been obvious to one of ordinary skill in the art to utilize a linear drain channel having a central portion defining an outlet and wing portions extending in opposite directions sloped towards the outlet as the drain trim assembly, as taught by Meyers, to permit a greater drainage rate of water or so the shape/design of the drain better fits the aesthetic design of the shower/bathroom.
	McLeod teaches a shower drain assembly comprising a plurality of drain modules (4/5/7) located at a front, side and back wall of the shower (Fig. 2).
	It would have been obvious to one of ordinary skill in the art to include a plurality of drain modules at a back wall of the shower area, as taught by McLeod, to facilitate a greater drainage capacity for the shower making it safer and easier to maintain.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Meyers and McLeod as applied to claim 19 above, and further in view of DeJesus.
	Regarding claim 20, Reed states that the drain body includes an upper portion (11) and a lower portion (4/5/7) sized and configured to extend downwardly through the subfloor (14; Fig. 2) but does not specify if it fits between adjacent joists supporting the subfloor.
	DeJesus teaches a drain body (45/48) installable in a subfloor (41), the drain body sized and configured to extend downwardly through the subfloor between adjacent joists (34) supporting the subfloor.
	It would have been obvious to one of ordinary skill in the art to size and configure the drain body to extend downwardly through the subfloor between adjacent joists, as taught by DeJesus, so as to avoid requiring costly and/or complex alterations to the subfloor supports during installation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0023658 (Bobeck) is a shower assembly comprising a channel drain trim located around its entire perimeter and a drain module remotely located from the drain trim and connected by an intermediary piece.
US 2018/0110379 (Wadaga) teaches a shower drain assembly comprising a channel drain and a wet floor area with its slope adjusted according to the location of the drain module. 
US 5,002,430 (Degooyer) is a drain assembly comprising a drain body installable in a subfloor and a drain trim installable in a tile floor, the drain trim not attached to the drain body.

US 10,724,225 (Brill) is a channel drain trim attached to a drain body through a vertically adjustable upper drain component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754